Cite as 2014 Ark. App. 329

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-13-1070


                                                   Opinion Delivered   May 28, 2014
ROBERT STEVEN CIESIELSKI
                    APPELLANT                      APPEAL FROM THE PULASKI
                                                   COUNTY CIRCUIT COURT,
                                                   SEVENTH DIVISION [NO. CR-2011-
V.                                                 2450]

                                                   HONORABLE BARRY SIMS, JUDGE
STATE OF ARKANSAS
                                   APPELLEE        REVERSED AND REMANDED



                           JOHN MAUZY PITTMAN, Judge

       In this appeal from his criminal convictions and resulting sentences, appellant argues

that the trial court erred by failing to conduct the proper inquiry before refusing to allow him

to personally represent himself at trial. The State concedes error, and we agree. We reverse

and remand for a new trial.

       The Sixth and Fourteenth Amendments to the United States Constitution guarantee

an accused in a state court the right to have the assistance of counsel for his defense. Pierce

v. State, 362 Ark. 491, 209 S.W.3d 364 (2005). The Sixth Amendment not only provides

the right to assistance of counsel, but it also grants to the accused personally the right to make

a defense by self-representation. Faretta v. California, 422 U.S. 806 (1975). No sentence

involving loss of liberty may be imposed where there has been a denial of an accused’s Sixth

Amendment rights. Pierce, supra.
                                 Cite as 2014 Ark. App. 329

       An accused may waive his right to counsel, but to be effective, a waiver must be made

knowingly and intelligently. Faretta, supra. The trial court maintains a weighty responsibility

in determining whether an accused has knowingly and intelligently waived his right to

counsel. Pierce, supra. Determining whether an intelligent waiver of the right to counsel has

been made depends in each case on the particular facts and circumstances, including the

background, the experience, and the conduct of the accused. A specific warning of the

dangers and disadvantages of self-representation, or a record showing that the defendant

possessed such required knowledge from other sources, is required to establish the validity

of a waiver, and the burden is upon the State to show that an accused voluntarily and

intelligently waived his fundamental right to the assistance of counsel. Id.

       Here, the record shows that the trial court made no inquiry into appellant’s

background and issued no specific warning of the dangers and disadvantages of self-

representation; instead the court limited its inquiry to appellant’s technical legal knowledge

before denying his request to represent himself. However, Faretta expressly holds that such

knowledge is not relevant in deciding whether a waiver of counsel was knowingly and

intelligently made. Faretta, supra; Pierce, supra. A violation of the Sixth Amendment right to

self-representation is a fundamental, structural error that is not amenable to a harmless-error

analysis. See McKaskle v. Wiggins, 465 U.S. 168 (1984); Arroyo v. State, 2013 Ark. 244, ___

S.W.3d ___. Consequently, we must reverse and remand for a retrial, prior to which the

trial court shall conduct a proper inquiry into and decide appellant’s request to represent

himself.


                                              2
                                Cite as 2014 Ark. App. 329

       Reversed and remanded.

       HIXSON and WOOD, JJ., agree.

       Cheryl Barnard, Deputy Public Defender, by: Clint Miller, Deputy Public Defender, for
appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                             3